Citation Nr: 1703708	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  15-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

T. Berry, Counsel








INTRODUCTION

The Veteran served on active duty from June 1958 to December 1958, from October 1961 to June 1962, and from June 1965 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and November 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2015, the Board remanded this claim for additional development and consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the matters on appeal were most recently remanded by the Board in August 2015.  In relevant part, the August 2015 Board Remand requested that the RO afford the Veteran a VA examination regarding his claim for an increased rating for PTSD.  Such order remains uncompleted, and the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran's claims file should be updated to include relevant VA and private treatment records that are not currently associated with the electronic claims file.  38 U.S.C.A. § 5103A (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159 (c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Additionally, because the Veteran's TDIU claim is inextricably intertwined with the PTSD claim, appellate consideration of entitlement to a TDIU rating is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should associate with the claims file updated VA and private treatment records. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The Veteran's claims file should be provided to and reviewed by the examiner.  The examiner should report all pertinent findings, to include a discussion of the impact that the Veteran's PTSD has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report. 

3.  Then readjudicate the issues on appeal, to include TDIU.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

